          Case 1:16-cr-10137-LTS Document 265 Filed 06/14/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
            v.                             ) Case No. 16-cr-10137-LTS
                                           )
KENNETH BRISSETTE and                      )
TIMOTHY SULLIVAN                           )
__________________________________________)

                  MOTION TO CONTINUE TRIAL DATE BY ONE WEEK
                     TO ACCOMMODATE WITNESS SCHEDULE

        Defendants Kenneth Brissette and Timothy Sullivan move this Court to continue the start

of the trial in this matter by one week, from July 15, 2019 to July 22, 2019.

        As grounds for this Motion, the defendants state that trial is currently set to commence on

Monday, July 15, 2019, and is anticipated to last approximately two weeks. The date of July 15,

2019 was originally requested by the defendants because they anticipated it would accommodate

the witnesses’ schedules. Recently, however, the defendants learned that one of the witnesses

identified by both parties – former Boston Police Commissioner William Evans (“Chief Evans”)

– will be out of the country on business for the U.S. State Department from Sunday, July 14,

2019 to Thursday, July 25, 2019, essentially the entire length of the trial as presently scheduled.

        Chief Evans is a critical witness for the defense because he played an important role

concerning the alcohol license issued to Crash Line in September 2014. Chief Evans is a

percipient witness to the issuance of Crash Line’s license, and his testimony is critical to the

defense. A brief one-week continuance of the start of trial will allow Chief Evans to complete

his work travel and still be available to testify in this matter.

        For the foregoing reasons, the defendants respectfully request that the start date for the

trial in this matter be continued by one week, from July 15, 2019 to July 22, 2019.
         Case 1:16-cr-10137-LTS Document 265 Filed 06/14/19 Page 2 of 2



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel certifies that the parties have conferred on this Motion.

Respectfully submitted,

KENNETH BRISSETTE,                                  TIMOTHY SULLIVAN
By his attorneys,                                   By his attorneys,

/s/ William H. Kettlewell                           /s/ William J. Cintolo
/s/ Sara E. Silva                                   /s/ Thomas R. Kiley
/s/ Courtney Caruso                                 /s/ Meredith Fierro
William H. Kettlewell (BBO #270320)                 William J. Cintolo (BBO #084120)
Sara E. Silva (BBO #645293)                         Thomas R. Kiley (BBO #271460)
Courtney A. Caruso (BBO #687642)                    Meredith Fierro (BBO#696295)
HOGAN LOVELLS US LLP                                COSGROVE EISENBERG & KILEY
100 High Street, 20th Floor                         One International Place, Suite 1820
Boston, MA 02110                                    Boston, MA 02110
(617) 371-1000                                      (617) 439-7775
(617) 371-1037 (fax)                                (617) 330-8774 (fax)
bill.kettlewell@hoganlovells.com                    wcintolo@ceklaw.net
sara.silva@hoganlovells.com                         tkiley@ceklaw.net
courtney.caruso@hoganlovells.com                    mfierro@ceklaw.net



Dated: June 14, 2019
